Citation Nr: 1800248	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  15-40 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability is etiologically related to active service.

2.  The evidence is in equipoise as to whether the Veteran's hemorrhoids had their onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

The Board notes at the outset that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claims.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Service connection for a bilateral knee disability

The record shows the Veteran was diagnosed with bilateral knee osteoarthritis and underwent bilateral total knee replacement surgery in the early 2000's.  He has contended he began suffering symptoms related to his knees during service due to playing on a basketball team and standing for 8 to 10 hours per day on concrete floors while on watch duty.

In a July 2010 letter, the Veteran's private physician, Dr. A.B., noted the Veteran served in the Navy standing for long hours on watch on concrete runways, and that he played basketball during service.  Dr. A.B. stated that in his opinion, the Veteran's knee problems were probably related to his service activities.

In an October 2017 treatment note, the Veteran's chiropractor, R.M., noted the Veteran had played basketball as part of his military service.  R.M. stated that in his medical opinion, the Veteran's playing basketball contributed to degeneration of his knees, as running up and down a basketball court increases the speed at which cartilage thins on the joint surface, thus resulting in early degenerative changes.

Upon a review of the foregoing, and in the absence of any medical evidence of record contradicting the letters discussed above, the Board finds a preponderance of the evidence weighs in favor of the Veteran's claim.  Accordingly, granting of service connection for a bilateral knee disability is in order. 

Service connection for hemorrhoids

The Veteran's service treatment records (STRs) show he received treatment for external hemorrhoids in February 1955, May 1955, and July 1955.  He has contended he had both internal and external hemorrhoids in service, both of which have persisted ever since.

The Board notes the Veteran has reported he underwent surgical treatment for both internal and external hemorrhoids many years ago.  He has variously reported the date of this surgery as being in approximately 1960, 1965, and 1973.  It is unclear from the record whether the Veteran was referring to multiple surgeries, or whether he was simply unable to recall the exact date of a single surgery.  In either case, the Veteran has indicated he has been told that treatment records related to this surgery or these surgeries are no longer available.  Due to the passage of many years since the surgery or surgeries, the Board has resolved reasonable doubt in the Veteran's favor and concedes the Veteran underwent surgery for internal and external hemorrhoids on at least one occasion post-service.

The Veteran was afforded a VA examination in December 2014.  The examiner noted the Veteran's treatment for external hemorrhoids in service, and provided a diagnosis of internal hemorrhoids at the time of the examination.  The examiner opined the Veteran's current internal hemorrhoids were not related to his in-service external hemorrhoids, but provided no medical explanation for this finding.

Upon a review of the foregoing, the Board has determined the evidence is at least in equipoise as to whether the Veteran's current hemorrhoids originated during service.  In this regard, the Board finds the December 2014 VA examination report is of limited probative value due to the absence of any medical explanation for the examiner's conclusions.  The Board next notes, again, that due to the passage of time since the Veteran's service and post-service hemorrhoid surgery, and the resultant unavailability of records related to the surgery, the Board has resolved reasonable doubt in the Veteran's favor with respect to his recollection of the onset of his symptoms.  Specifically, the Veteran has consistently asserted that he had both internal and external hemorrhoids in service, which necessitated surgery sometime after service and have persisted to the present day.

In view of the foregoing, the Board finds that granting of service connection for hemorrhoids is in order.








ORDER

Service connection for a bilateral knee disability is granted.

Service connection for hemorrhoids is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


